department of the treasury internal_revenue_service washington d c oct uniform tssue list s qt ee ek t1 legan taxpayer a financial_institution b financial_institution c account d irax iray amount o n n a e e u dear this etter is in response to a request for a letter_ruling dated date in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the intermai revenue code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested ‘taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to her mental and physical conditions which impaired her ability to manage her financial affairs taxpayer a further asserts that amount has not been used for any other purpose taxpayer a age represents that she was the owner of ira x a qualified_individual retirement atrangement ira established and maintained at financial_institution under the rules of sec_408 of the code taxpayer a asserts that after the death of her husband in late she was challenged with understanding her finances because her deceased husband handled the financial affairs of the household taxpayer a represents that on date she received a distribution totaling amount from ira x with the intent of depositing the proceeds into ira y at financial_institution c on february in instead of depositing the distribution in ira y taxpayer a deposited amount account d a non- ra money market account during this period taxpayer a also had some ongoing medical issues that she had neglected because of the constant care required by her spouse prior to his death these health issues ultimately ted to hip replacement and open heart surgeries because her husband had handled the family finances and because of her ongoing medical issues taxpayer a was did not recognize that amount had been erroneously deposited into a non-ira money market account taxpayer a asserts that she did not realize her error until she began processing her federal_income_tax retum for taxpayer a further represents that amount remains in account d at financial_institution c and has not been used for any purpose based on the above facts and representations you request a ruling that the intemal revenue service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 d1 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distriputee as the case may be in the manner provided under sec_72 of the code sec_408 d of the cade defines and provides the rules applicable to ira_rollovers sec_408 d '3x a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed aut of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or i the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received ‘except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if af any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial roliovers sec_408 e of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 a and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 3x1 of the code rev_proc r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a roliover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed far example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to her confusion regarding her financial affairs resulting from the recent death of her spouse and her ongoing medical conditions therefore pursuant to sec_408 3x of the code the service hereby waives the day rollover requirement with respect to the distribution of amount from ira x pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount to an ira or iras described in sec_408 of the cade provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 d of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicabie thereto this letter is directed only to the taxpayer who requested it section k of the cade provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xx xxxxxx x0000x government identification_number xx-xxxxx by phone at xxx xxx-xxxx or by fax at xxx xxx- xxxx please address all correspondence to se t ep rat1 sincerely c ey llio oc hte cartton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
